 



FIRST COMMUNITY BANK

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of this ___ day of
_____, 201_, by and between First Community Bank (the “Bank”), and
_______________ (“Indemnitee”).

 

WHEREAS, Indemnitee is an executive officer and/or director of the Bank, as the
case may be from time to time, and performs a valuable service for the Bank in
such capacity (or capacities);

 

WHEREAS, the Certificate of Incorporation, the Bylaws, and/or the laws of the
State of Virginia and the United States permit contracts between the Bank and
the members of its Board of Directors and officers with respect to
indemnification of such directors and officers;

 

WHEREAS, the Bank and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;

 

WHEREAS, the Bank and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited;

 

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Bank may not be willing to continue to serve as officers and directors
without additional protection; and

 

WHEREAS, the Bank desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as officers and directors of the Bank
and to indemnify its officers and directors so as to provide them with the
maximum protection permitted by law.

 

NOW, THEREFORE, the Bank and Indemnitee hereby agree as follows:

 

 

 

 

1.            Indemnification.

 

(a)          Third Party Proceedings. The Bank shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Bank), by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Bank, by reason of any action or inaction on
the part of Indemnitee while an officer or director or by reason of the fact
that Indemnitee is or was serving at the request of the Bank as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Bank, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with such action,
suit or proceeding, provided Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Bank, and, with respect to any criminal action or proceeding, the Bank had
no reasonable cause to believe Indemnitee’s conduct was unlawful; and further
provided, that with respect to any administrative proceeding or civil action
initiated by any federal or state banking agency, the Bank shall provide such
indemnification upon receipt by the Bank of notice of request for
indemnification, but only after the Board of the Bank determines, in writing,
after due investigation and consideration, without any involvement by the
Indemnitee, prior to and as a condition to any indemnification therefor, that
the Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Bank, that any
requested payment of indemnification will not materially adversely affect the
safety and soundness of either the Bank or First Community Bancshares, Inc, a
Nevada corporation, that such indemnification payment is consistent with safe
and sound banking practice, and that the payment of indemnification does not
meet the definition of a “prohibited indemnification payment” as defined in
Section 1(a)(2) hereof, and as may be further defined from time to time at 12
C.F.R. Section 359.1 (l) of the regulations promulgated under the Federal
Deposit Insurance Act. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Bank. Notwithstanding the
foregoing, Indemnitee shall have no right to indemnification for expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended; any similar provisions of federal, state, or local law; or any
successor statute. Indemnitee shall also have no right to indemnification for
any reimbursement of the Bank by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Bank, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Bank pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the
payment to the Bank of profits arising from the purchase and sale by Indemnitee
of securities in violation of Section 306 of the Sarbanes-Oxley Act), if
Indemnitee is held liable therefor (including pursuant to any settlement
arrangements).

 

(b)          Prohibited Indemnification Payments. Notwithstanding Section
1(a)(1) hereof, the Bank is prohibited from indemnifying the Indemnitee for any
“prohibited indemnification payment,” which for purposes of this Agreement, is
the payment or reimbursement of any civil money penalty or judgment resulting
from any administrative or civil action instituted by a federal or state banking
agency, or any other liability or legal expense with regard to any
administrative proceeding or civil expense instituted by a federal or state
banking agency which results in a final order or settlement, pursuant to which
the Indemnitee is assessed a civil money penalty; is removed from office or
prohibited from participating in the conduct of the affairs of the Bank; or is
required to cease and desist from or take any affirmative action described in
section 8(b) of the Federal Deposit Insurance Corporation Act, with respect to
the Bank.

 

2

 

 

(c)          Proceedings By or in the Right of the Bank. The Bank shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Bank to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Bank, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of the Bank as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action or suit
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in or not opposed to the best interests of the Bank and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Bank, unless and
only to the extent that the appropriate court of the State of Virginia or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the appropriate court of the State of Virginia or such other
court shall deem proper. Notwithstanding the foregoing, Indemnitee shall have no
right to indemnification for expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended; any similar provisions of
federal, state, or local law; or any similar successor statute. Indemnitee shall
also have no right to indemnification for any reimbursement of the Bank by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the Bank,
as required in each case under the Securities Exchange Act of 1934, as amended
(including any such reimbursements that arise from an accounting restatement of
the Bank pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Bank of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), if Indemnitee is held liable therefor (including pursuant
to any settlement arrangements).

 

(d)          Mandatory Payment of Expenses. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any action, suit or
proceeding, or the defense of any claim, issue or matter therein (other than an
administrative proceeding or civil action initiated by any federal or state
banking agency which shall be governed by Section 1(a)), Indemnitee shall be
indemnified against expenses (including attorneys’ fees) and any costs of
settlement (including amounts paid in settlement if such settlement is approved
in advance by the Bank, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection therewith.

 

2.            Expenses; Indemnification Procedure.

 

(a)          Advancement of Expenses. The Bank shall advance all expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil or criminal action,
suit or proceeding (other than an administrative proceeding or civil action
initiated by any federal or state banking agency which shall be governed by
Section 1(a)). Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Bank as authorized hereby.
The advances to be made hereunder shall be paid by the Bank to the Indemnitee
within twenty (20) days following delivery of a written request therefor by the
Indemnitee to the Bank.

 

3

 

  

(b)          Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Bank
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Bank shall be directed to the Secretary of the Bank at the address shown
on the signature page of this Agreement (or such other address as the Bank shall
designate in writing to Indemnitee). Notice shall be deemed received five (5)
days after the date postmarked, if sent by domestic certified or registered
mail, properly addressed; otherwise when such notice shall actually be received
by the Bank. In addition, Indemnitee shall (i) give the Bank such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power and (ii) upon request of the Bank testify at, or be deposed in connection
with, any proceeding to adjudicate or consider a claim against Indemnitee for
which indemnification will or could be sought under this Agreement.

 

(c)          Procedure. Any indemnification and advances provided for in Section
1 and this Section 2 shall be made no later than forty-five (45) days after
receipt of the written request of Indemnitee. If a claim under this Agreement,
under any statute, or under any provision of the Bank’s Articles of
Incorporation nor By-laws providing for indemnification, is not paid in full by
the Bank within forty-five (45) days after a written request for payment thereof
has first been received by the Bank, Indemnitee may, but need not, at any time
thereafter bring an action against the Bank to recover the unpaid amount of the
claim and, if successful in whole or in part, Indemnitee shall also be entitled
to be paid for the expenses (including attorneys’ fees) of bringing such action.
It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the Bank
to indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Bank, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Subsection 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that, if the Bank
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Bank (including its Board of Directors, independent legal counsel
or its shareholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Bank (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel or its
shareholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct.

 

(d)          Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Subsection 2(b) hereof, the Bank has director and officer
liability insurance in effect, the Bank shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Bank shall thereafter take
all necessary or desirable actions to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

4

 

  

(e)          Selection of Counsel. In the event the Bank shall be obligated
under Subsection 2(a) hereof to pay the expenses of any proceeding against the
Indemnitee, the Bank, if appropriate, shall be entitled to assume the defense of
such proceeding, with counsel approved by the Indemnitee, which counsel may be
counsel for the Bank, upon the delivery to the Indemnitee of written notice of
its election so to do. After delivery of such notice, approval of such counsel
by the Indemnitee and the retention of such counsel by the Bank, the Bank will
not be liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same proceeding,
provided that (i) the Indemnitee shall have the right to employ his counsel in
any such proceeding, at the Indemnitee’s sole expense; and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Bank, (B) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Bank and the Indemnitee in the conduct of any
such defense or (C) the Bank shall not, in fact, have employed counsel to assume
the defense of such proceeding, the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Bank.

 

3.            Additional Indemnification Rights; Nonexclusivity.

 

(a)          Scope. Notwithstanding any other provision of this Agreement, the
Bank hereby agrees to indemnify the Indemnitee to the fullest extent permitted
by law, notwithstanding that such indemnification is not specifically authorized
by the other provisions of this Agreement, the Bank’s Articles of Incorporation,
the Bank’s Bylaws or by statute. In the event of any change, after the date of
this Agreement, in any applicable law, statute, or rule which expands the right
of a savings institution to indemnify a member of its board of directors or an
officer, such changes shall be, ipso facto, within the purview of Indemnitee’s
rights and Bank’s obligations, under this Agreement. In the event of any change
in any applicable law, statute or rule which narrows the right of a savings
institution to indemnify a member of its board of directors or an officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement shall have no effect on this Agreement or the parties’
rights and obligations hereunder.

 

(b)          Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which an Indemnitee may be
entitled under the Bank’s Articles of Incorporation, its Bylaws, any agreement,
any vote of stockholders or disinterested Directors, the National Bank Act, as
amended, the Office of the Comptroller of the Currency Rules and Regulations,
and the Federal Deposit Insurance Act, and the regulations promulgated
thereunder, each as may be amended from time to time, or otherwise, both as to
action in Indemnitee’s official capacity and as to action in another capacity
while holding such office (each an “Indemnified Capacity”). The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an Indemnified Capacity even though he may
have ceased to serve in an Indemnified Capacity at the time of any action, suit
or other covered proceeding.

 

5

 

 

4.          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Bank for some or a portion
of the expenses, judgments, fines or penalties actually and reasonably incurred
by him in the investigation, defense, appeal or settlement of any action, suit
or proceeding, but not, however, for the total amount thereof, the Bank shall
nevertheless indemnify Indemnitee for the portion of such expenses, judgments,
fines or penalties to which Indemnitee is entitled.

 

5.          Mutual Acknowledgment. Both the Bank and Indemnitee acknowledge that
in certain instances, federal law, state law, or public policy may prohibit the
Bank from indemnifying its directors and officers under this Agreement or
otherwise. For example, the Bank and Indemnitee acknowledge that the Bank is
subject to the prohibitions and limitations on indemnification set forth in
federal or state banking laws including, without limitation, 12 CFR § 1838 of
the Rules and Regulations of promulgated by the Office Comptroller of the
Currency and Sections 8(k) and 18(k) of the Federal Deposit Insurance Act and
the regulations promulgated thereunder. Indemnitee understands and acknowledges
that the Bank has undertaken or may be required in the future to undertake with
its applicable regulatory bodies to submit a question of indemnification to a
court in certain circumstances for a determination of the Bank’s right under
public policy to indemnify Indemnitee and agrees that he will be bound by the
findings of such court.

 

6.          Contribution. If the indemnification provided for herein is
unavailable by reason of a Court decision based on grounds other than any of
those set forth in Section 1(b), Section 5, or Section 9 hereof, then in respect
of any threatened, pending or completed action, suit or proceeding in which the
Bank is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Corporation shall contribute to the amount of expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in such
proportion as is appropriate to reflect (a) the relative benefits received by
the Bank on the one hand and Indemnitee on the other hand from the transaction
from which such action, suit or proceeding arose, and (b) the relative fault of
the Bank on the one hand and of Indemnitee on the other in connection with the
events which resulted in such expenses, judgments, fines or settlement amounts,
as well as any other relevant equitable considerations. The relative fault of
the Bank on the one hand and of Indemnitee on the other shall be determined by
reference to, among other things, the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The Bank
agrees that it would not be just and equitable if contribution pursuant to this
Section were determined by pro rata allocation or any other method of allocation
that does not take account of the foregoing equitable considerations.

 

7.          Officer and Director Liability Insurance. The Bank shall, from time
to time, make the good faith determination whether or not it is practicable for
the Bank to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Bank with
coverage for losses from wrongful acts, or to ensure the Bank’s performance of
its indemnification obligations under this Agreement. Among other
considerations, the Bank will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. Notwithstanding the
foregoing, the Bank shall have no obligation to obtain or maintain such
insurance if the Bank determines in good faith that such insurance is not
reasonably available, the premium costs for such insurance are disproportionate
to the amount of coverage provided, the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or the
Indemnitee is covered by similar insurance maintained by a subsidiary or parent
company of the Bank

 

6

 

  

8.            Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Bank to do or fail to do any act in
violation of applicable law. The Bank’s inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Bank shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

9.            Exceptions. Any other provision herein to the contrary
notwithstanding, the Bank shall not be obligated pursuant to the terms of this
Agreement:

 

(a)          Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee, including those brought against the Bank or its
directors, officers, employees, agents or other indemnitees, and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law, but
such indemnification or advancement of expenses may be provided by the Bank in
specific cases if the Board of Directors finds it to be appropriate; or

 

(b)          Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or

 

(c)          Breach of Fiduciary Duty Claims. To indemnify Indemnitee for any
expenses incurred by Indemnitee on account of any suit or proceeding brought by
the Bank and approved by a majority of the Board which alleges willful
misappropriate of corporate assets by Indemnitee, disclosure of confidential
information in violation of Indemnitee’s fiduciary or contractual obligations to
the Bank, or any other willful and deliberate breach in bad faith of
Indemnitee’s duty to the Bank or its shareholders; or

 

(d)          Willful Misconduct. To indemnify Indemnitee for any expenses
incurred by Indemnitee on account of Indemnitee’s conduct which is finally
adjudged to have been knowingly fraudulent or deliberately dishonest, or to
constitute willful misconduct.

 

(e)          Claims Paid by Insurer. Notwithstanding the foregoing, the Bank
shall not be obligated to indemnify Indemnitee for expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Bank.

 

7

 

  

10.           Construction of Certain Phrases.

 

(a)          For purposes of this Agreement, references to the “Bank” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(b)          For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Bank” shall include any service
as a director, officer, employee or agent of the Bank which imposes duties on,
or involves services by, such director, officer, employee or agent with respect
to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Bank” as referred to in Section 1(a) of this Agreement.

 

11.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

12.           Successors and Assigns. This Agreement shall be binding upon the
Bank and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.

 

13.          Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, actually and reasonably incurred by Indemnitee with
respect to such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
as a basis for such action were not made in good faith or were frivolous. In the
event of an action instituted by or in the name of the Bank under this Agreement
or to enforce or interpret any of the terms of this Agreement, Indemnitee shall
be entitled to be paid all court costs and expenses, (including attorneys’
fees), incurred by Indemnitee in defense of such action (including with respect
to Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

 

14.           Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by a written
notice.

 

8

 

  

15.           Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the federal laws of the United States
with respect to federal banking law and in accordance with the laws of the State
of Virginia for all other matters, including as applied to contracts between
Virginia residents entered into and to be performed entirely within Virginia.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  FIRST COMMUNITY BANK   One Community Place   P.O. Box 989   Bluefield,
Virginia 24605-0989         By:       Name: Gary R. Mills     Title:   Chief
Executive Officer

 

AGREED TO AND ACCEPTED:       INDEMNITEE:           Name:   Title:   Address:  

 



9

 







FIRST COMMUNITY BANK

 

SCHEDULE OF INDEMNITEES

 

James H. Atkinson, Jr.

W. C. Blankenship, Jr.

David D. Brown

Juanita G. Bryan

Robert L. Buzzo

C. William Davis

Samuel L. Elmore

T. Vernon Foster

Franklin P. Hall

Richard S. Johnson

I. Norris Kantor

E. Stephen Lilly

Gary R. Mills

Jeffrey D. Noble

Martyn A. Pell

Robert L. Schumacher

William P. Stafford

William P. Stafford, II

Frank C. Tinder

 



 

 